COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 ABDOL KARIM SAADATKHAH,                        §
 INDIVIDUALLY AND D/B/A FIESTA
 AUTO SALVAGE, ALL JAPANESE &                   §
 EUROPEAN AUTO SALVAGE and ALL                                  No. 08-08-00075-CV
 AUTO SALVAGE,                                  §
                                                                   Appeal from the
                   Appellant,                   §
                                                             34th Judicial District Court
 v.                                             §
                                                              of El Paso County, Texas
                                                §
 SOUTHWESTERN BELL YELLOW                                         (TC# 2000-1993)
 PAGES, INC.,                                   §

                   Appellee.                    §



                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant represents to the Court that the parties have reached a

settlement agreement in the underlying case and therefore he no longer wishes to pursue this

appeal. Appellee has not objected to the motion, and there is no indication that dismissal would

prevent Appellee from seeking the relief to which it would otherwise be entitled. See

TEX .R.APP .P. 42.1(a)(1). We therefore grant Appellant’s motion, and dismiss the appeal

pursuant to the parties’ settlement agreement. As the motion does not indicate the parties have

agreed otherwise, costs will be taxed against Appellant. See TEX .R.APP .P. 42.1(d).



August 14, 2008
                                             DAVID WELLINGTON CHEW, Chief Justice
Before Chew, C.J., McClure, and Carr, JJ.




                                            -2-